Opinion issued July 11, 2002










 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00252-CR
____________

DAMON DOWNS
aka BARNEY JOE DONALSON, JR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 182nd District court
Harris County, Texas
Trial Court Cause No. 451100



MEMORANDUM  OPINION
	Appellant, Damon Downs, was convicted of retaliation by a jury and
sentenced to 10 years confinement.  We affirmed the conviction.  See Downs v. State,
No. 01-86-00811-CR (Tex. App.--Houston [1st Dist.] Apr. 2, 1987, no pet.) (not
designated for publication).
	On November 6, 2001, appellant filed a motion for additional time credit
that was denied by the trial court.  On December 6, 2001, appellant filed notice of
appeal from the trial court's order.
	The right to appeal in a criminal case is a statutory right.  Ex parte Shumake,
953 S.W.2d 842, 843-44 (Tex. App.--Austin 1997, no pet.).  We are aware of no
authority that permits a direct appeal from an order denying additional time credit.
	In addition, the granting of credit for time served has historically been
accomplished by post-conviction writ of habeas corpus.  See Tex. Code Crim. P.
Ann. art. 11.07 (Vernon Supp. 2002); Ex parte Dunn, 976 S.W.2d 208, 210-11 (Tex.
Crim. App. 1998).
	Accordingly, we dismiss the appeal for lack of jurisdiction.
 
PER CURIAM

Panel consists of Chief Justice Schneider, and Justices Nuchia and Radack.

Do not publish.  Tex. R. App. P. 47.